Citation Nr: 0510091	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-24 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for right shoulder 
bursitis.

3.  Entitlement to service connection for a back condition, 
to include arthritic changes.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral ear 
disability, to include hearing loss.

6.  Entitlement to an initial disability rating in excess of 
20 percent for residual of prostate cancer due to herbicide 
exposure.

7.  Entitlement to an initial compensable rating for 
residuals of left inguinal hernia, status postoperative 
herniorrhaphy.

8.  Entitlement to an initial compensable rating for 
residuals of cracked ribs, 10th right.

9.  Entitlement to an initial disability rating for erectile 
dysfunction, associated with prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953 and from March 1954 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Jackson, Mississippi.  The veteran voiced 
disagreement with the denial of service connection for his 
claimed conditions and with the assigned disability ratings 
for the disabilities for which service connection had been 
established in July 2003.  Later that month, a statement of 
the case (SOC) was issued and the veteran perfected his 
appeal in August 2003.

The bursitis claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  His service medical records show complaints of back pain 
and treatment for right and left ear complaints. The records 
do not show elevated blood pressure readings or a diagnosis 
of hypertension.

3.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of either the back or the ears.

4.  The veteran is currently diagnosed with hypertension that 
was not manifest to a compensable degree within one year his 
November 1971 discharge from active duty.  Competent 
probative medical evidence does not attribute hypertension to 
any incident or disease therein.

5.  The October 2003 VA examination report shows that the 
veteran awoke to void 5 or more times per night but did not 
require the use of an appliance or the wearing of absorbent 
pads that had to be changed more than 4 times per day.

6.  The veteran's left inguinal hernia repair scar was not 
tender upon examination, there was no adherence to the 
underlying tissues, and it did not limit the function of the 
affected part.

7.  Competent medical evidence does not demonstrate that the 
veteran's residuals of cracked ribs, 10th right, have 
resulted in the removal of one rib or the resection of two or 
more ribs without regeneration.

8.  The evidence shows the veteran has erectile dysfunction 
but without deformity of the penis.



CONCLUSIONS OF LAW

1.  Service connection is not warranted for a back condition, 
to include arthritic changes.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  Service connection is not warranted for a bilateral ear 
disability, to include hearing loss.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

4.  The criteria for a 40 percent disability rating, but no 
more, for residuals of prostate cancer are met during the 
pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2004).

5.  The criteria for a compensable disability rating for left 
inguinal hernia, status postoperative herniorrhaphy, are not 
met during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Code 7802, 7804, 7805 (2004).

6.  The criteria for a compensable disability rating for 
residuals of cracked ribs, 10th right, are not met during the 
pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, 
Diagnostic Code 5297 (2004).

7.  The criteria for a compensable disability rating for 
erectile dysfunction are not met during the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.115b, Diagnostic Code 7522 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records have been thoroughly 
reviewed.  The records are void of a diagnosis of 
hypertension or high blood pressure readings.  In May 1955, 
the veteran was treated for chemical otitis externas after 
solvent was accidentally dropped in his right ear; he 
complained of his left ear bothering him in April 1963 but 
examination of the ear canal was "all right."  At an 
October 1961 urology clinic visit, the veteran complained of 
back pain.

Despite these in-service complaints, his March 1971 report of 
medical examination for retirement shows that the veteran's 
spine was clinically evaluated as normal.  The report 
contains a blood pressure reading of 120/80.  See Stedman's 
Medical Dictionary, 855 (27th ed. 2000).  The report also is 
not indicative of hearing loss and the veteran's ears were 
clinically evaluated as normal.  The March 1971 report of 
medical history shows that the veteran indicated that he did 
not have or ever have back trouble of any kind, ear trouble, 
hearing loss, or high blood pressure.

A June 1971 statement of medical condition reflects that the 
veteran indicated that to the best of his knowledge, there 
had been no change in his medical condition since his last 
separation examination.  Subsequent post service medical 
records do not reflect treatment for back or ear 
disabilities.  

While the veteran's service medical records show that he had 
complained of back pain and received treatment for his right 
and left ear, there is no competent medical evidence of a 
current chronic disability of either the back or the ears.  
Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  While the veteran has asserted 
entitlement to service connection for current disabilities, 
the VA evidence and private medical evidence are silent as to 
a diagnosed back disability and an ear disability.
 
Absent competent, probative medical evidence of current 
chronic disabilities, a prerequisite in service connection 
claims, the veteran's claims of entitlement to service 
connection for a back condition, to include arthritic 
changes, and a bilateral ear disability, to include hearing 
loss, must be denied.  As the preponderance of the evidence 
is against these service connection claims, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002). 

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic disability of the back or ears.  

Service connection is also not warranted for hypertension.  
The veteran is not competent to etiologically link any 
currently diagnosed condition, such as hypertension, to his 
period of service.  Id.  While the evidence is indicative of 
a current diagnosis of hypertension, there is no competent 
medical evidence attributing any such diagnosis to the 
veteran's period of service.  Nor is service connection 
warranted on a presumptive basis.  Certain disease, including 
hypertension, may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Here, a June 
1990 private medical record is the first competent medical 
evidence to contain a diagnosis of hypertension.  Previous 
private medical records, to include a December 1982 notation 
of a normal blood pressure reading, do not show such a 
diagnosis.  As the veteran's hypertension was not diagnosed 
until many years after his November 1971 discharge from 
active duty, service connection cannot be awarded on a 
presumptive basis.

As competent medical evidence does not attribute the 
veteran's currently diagnosed hypertension to his period of 
service and service connection is not warranted on a 
presumptive basis, the Board must conclude that the weight of 
the evidence is against his claim and his appeal is therefore 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (The benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against the claim).  

Increased Ratings

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2004).

 Residuals of Prostate Cancer

Private medical evidence indicates that, historically, the 
veteran underwent a total prostatectomy in September 2001.  
Service connection was established for residuals of prostate 
cancer by the June 2003 rating decision and a 20 percent 
disability rating was assigned effective the date of his 
claim.  Postoperative residuals of prostate gland injuries 
are rated as voiding dysfunction (leakage, frequency or 
obstruction) or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528 
(2004).

A 20 percent evaluation is warranted for urinary leakage that 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  A 40 percent evaluation 
is warranted when leakage requires the wearing of absorbent 
materials which must be changed more than 2 to 4 times per 
day.  With urinary frequency, a 20 percent evaluation is 
warranted daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night.  A 40 
percent evaluation is warranted for urinary frequency with 
daytime voiding less than one hour, or; awakening to void 5 
or more times per night.  38 C.F.R. § 4.115a (2004).

The June 2003 VA examination report reveals that the veteran 
had stress incontinence but did not wear an absorbent pad 
through the day.  The report shows that veteran stated that 
he wore a pad at night secondary to some spillage and that he 
got up one time per night for voiding.  As the June 2003 VA 
examination report is not indicative of the veteran having to 
wear absorbent materials that must be changed more than 2 to 
4 times per day, urinary frequency with daytime voiding less 
than one hour, or awakening to void 5 or more times per 
night, a higher rating is not warranted.  See 38 C.F.R. 
§§ 4.7, 4.115a (2004).  

In comparison, the October 2003 VA examination report shows 
that the veteran indicated that he wore absorbent pads that 
he changed approximately two times per day.  He also 
indicated he had nocturnal frequency of 5 to 6 times per 
night.  As the October 2003 VA examination report is 
indicative of awakening to void 5 or more times per night, 
the criteria for a 40 percent disability rating has been met 
during the pendency of this appeal.  A 40 percent disability 
rating is the maximum rating available based on urinary 
frequency.  As the October 2003 VA examination report shows 
that the veteran stated that he changed his absorbent pads 
two time per day and he did not use any other aid, a 
disability rating in excess of 40 percent is not warranted 
based on voiding dysfunction.  See 38 C.F.R. § 4.115a (2004).

In reaching this decision, the Board notes that the veteran's 
residuals of prostate cancer (voiding dysfunction) do not 
present manifestations that could be regarded as presenting 
an exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

Left Inguinal Hernia, Postoperative Residuals

The veteran's service medical records show that he underwent 
a left inguinal hernia repair while on active duty in 1956.  
The veteran is currently service-connected for the resulting 
residuals, namely a scar.  A scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2004).  The June 2003 VA 
examination report indicates that the veteran's residual scar 
of the left inguinal hernia had no effect on the functional 
ability of the left abdominal wall.  There was no tenderness 
in the left testicle area or in the left inguinal ring area.  
The report shows that the veteran indicated he had no 
symptoms and no recurrence of his left inguinal hernia.  As 
there is no objective evidence of limitation of function of 
the affected part, there is no basis to assign a compensable 
disability rating for the veteran's disability under this 
diagnostic code.  See also See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).

Nor is a compensable rating warranted for the veteran's 
disability under any other diagnostic code that contemplates 
scars.  A 10 percent disability rating is assigned for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id.  
Here, the evidence shows that the veteran's scar was not 
tender upon examination and there was no adherence to the 
underlying tissues.  Therefore, the evidence of record does 
not demonstrate that the veteran has a painful surgical scar 
that warrants a compensable disability.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2004).  Moreover, 
neither the location of the veteran's surgical scar, the 
current medical evidence, or the veteran himself indicates 
that the veteran's scar is of the size, or 929 square 
centimeters or greater, contemplated for a compensable rating 
for superficial scars with no limitation of motion.  See 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  As such, the 
veteran's left inguinal hernia repair scar does not more 
closely approximate the criteria for a compensable rating 
under available alternative diagnostic codes.  38 C.F.R. 
§ 4.7 (2004).

In short, the weight of the evidence is against a compensable 
disability rating for the postoperative residuals of his left 
inguinal hernia repair at any point during the appeal.  Nor 
is referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) warranted.  The evidence of 
record does not reveal an unusual or exceptional disability 
picture that renders impracticable the rating schedule.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).
 
Residuals of Cracked Ribs

Here, the veteran's service-connected rib disability is 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5297 (2004), based 
on the residuals of his in-service rib fracture after a motor 
vehicle accident.  To qualify for the minimum compensable 
evaluation of 10 percent disabling under Diagnostic Code 
5297, the veteran must have had one rib removed or a 
resection of two or more ribs without regeneration.  The 
Notes following Diagnostic Code 5297 provide that the rating 
for rib resection or removal is not to be applied with 
ratings for purulent pleurisy, lobectomy, pneumonectomy, or 
injuries of the pleural cavity, but rib resection will be 
considered as rib removal in thoracoplasty performed for 
collapse therapy or to accomplish obliteration of space and 
will be combined with the rating for lung collapse, or with 
the rating for lobectomy, pneumonectomy, or the graduated 
ratings for pulmonary tuberculosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2004).

Taking into account all of the evidence, the Board finds that 
the evidence of record does not support the assignment of a 
disability rating in excess of zero percent to the veteran's 
service-connected residuals of cracked ribs, 10th right.  
None of the medical evidence demonstrates, nor does the 
veteran argue, that his residuals of cracked ribs, 10th 
right, have resulted in the removal of one rib or the 
resection of two or more ribs without regeneration such that 
he is entitled to an increased (compensable) disability 
rating.  Accordingly, a compensable evaluation is not 
warranted.  Nor is referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
warranted.  The evidence of record does not reveal an unusual 
or exceptional disability picture that renders impracticable 
the rating schedule.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).

Erectile Dysfunction

The June 2003 VA examination report indicates that the 
veteran has erectile dysfunction as a residual of his 
treatment for prostate cancer.  As such, service connection 
was granted via the July 2003 rating decision for erectile 
dysfunction as secondary to the service-connected prostate 
cancer.  See 38 C.F.R. § 3.310(a) (2004).  While a 
noncompensable disability rating was assigned for his 
erectile dysfunction, entitlement to special monthly 
compensation based on loss of use of a creative organ was 
granted.  See 38 C.F.R. §§ 3.350, 4.115b, Note (2004).

Erectile dysfunction is rated by analogy to "penis, 
deformity, with loss of erectile power."  38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Code 7522 (2004).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level.  Where the criteria for a compensable 
rating under a diagnostic code are not met, a zero percent 
rating is awarded. 38 C.F.R. § 3.31 (2004).  This two-
criterion code is not one of those with numerous criteria of 
which not all would be expected to exist in a single 
individual at any one time.  See 38 C.F.R. § 4.21 (2004).  
While the evidence shows that he has met one of the criteria 
for a 20 percent evaluation (erectile dysfunction), he has 
not met the other.  The October 2003 VA examination report 
shows that, upon examination, the veteran was a normal adult 
male with both testes descended and a normal penile 
examination.  Accordingly, this aspect of the veteran's 
appeal must be denied.  

While the evidence shows that the veteran indicated that 
medication had not helped his erectile dysfunction, the 
record does not show a disability picture associated with the 
erectile dysfunction so unusual that it renders application 
of the rating schedule impractical.  There is no medical 
evidence of frequent hospitalization for erectile dysfunction 
or evidence that erectile dysfunction has caused marked 
interference with employment. Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

Duty to Notify and Assist

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
original service connection claims in December 2002.  Prior 
to initial adjudication of his claim, he was notified by a 
letter in February 2003 of the principles of service 
connection, to include the importance of evidence showing a 
currently diagnosed disability.  The February 2003 letter 
also advised the veteran that while VA would request evidence 
on his behalf, it was ultimately his responsibility for 
providing the evidence to support his claim.  The letter 
informed him that VA would obtain records at VA or other 
Federal facilities and would help him obtain private evidence 
that he identified and properly authorized VA to obtain.  He 
was informed that he could help with his claim by sending 
information about additional evidence or the evidence needed 
as soon as possible, and thus may be considered advised to 
submit any pertinent evidence in his possession.

The veteran filed a notice of disagreement with the 
disability ratings assigned in the June 2003 rating decision.  
Thereafter, a SOC was issued that provided the veteran with 
the regulations regarding VA's duty to assist with his claim 
and the regulatory criteria used to evaluate his 
disabilities.  Given the foregoing letter, together with the 
information provided in rating decision, all of which 
explained the criteria for awarding the benefits sought and 
the rationales for the RO's conclusions, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed.  As such, the Board 
considers the VA's notice requirements have been met in this 
case and any issue as to timing to not have prejudiced him.  
See also VAOPGCPREC 8-03 (Dec. 22, 2003); 69 Fed. Reg. 25180 
(2004). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded examinations in June 2003 
and October 2003.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting reports have been obtained.  As the veteran has not 
submitted competent medical evidence of a current disability 
of the back or ears and there is no competent medical 
evidence of in-service high blood pressure, a VA examination 
has not been provided for these claims.  See Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  His service medical 
records, VA records, and private medical evidence have been 
associated with this claims folder.  While the October 2003 
VA examination report refers to then-current treatment for 
prostate cancer from a private medical provider, the veteran 
has not authorized the request of additional evidence.  As 
the veteran has not identified, or authorized the request of, 
any additional evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for a back condition, to include arthritic 
changes, hypertension, and a bilateral ear disability, to 
include hearing loss, is denied.

A 40 percent disability rating, but no more, for residuals of 
prostate cancer is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.

A compensable disability rating for left inguinal hernia, 
status postoperative herniorrhaphy, for residuals of cracked 
ribs, 10th right, and for erectile dysfunction is denied.


REMAND

VA's duty to assist includes the duty to obtain a medical 
opinion when deemed necessary to decide a claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  When there is competent evidence of a 
current disability and an in-service injury or disease, VA 
has a duty to obtain an examination for a medical nexus 
opinion.  Charles v. Principi, 16 Vet. App. 370, 375 (2002).  
Here, the veteran has submitted numerous lay statements 
attesting to his long history of bilateral shoulder pain 
since his discharge from active duty.  Private medical 
evidence shows treatment for recurrent left shoulder bursitis 
in June 2001 while an August 2002 private medical records 
reflects treatment for right shoulder bursitis.  His service 
medical records show treatment for bilateral shoulder 
bursitis in October 1964.  The service medical records also 
show complaints of right shoulder pain in January 1955. The 
veteran has not been afforded a VA examination to determine 
whether any current shoulder disability is medically related 
to his in-service complaints.  A remand is therefore in 
order.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA joint 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
whether any currently diagnosed 
disability of either shoulder is likely 
(more than 50%), unlikely (less than 
50%), or at least as likely as not (50%) 
etiologically related to his in-service 
treatment for bilateral shoulder bursitis 
and/or complaints of pain.  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
SOC that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since August 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


